     Case 2:18-cv-01280-KJM-AC Document 37 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Francisco Gonzalez,                                    No. 2:18-cv-01280-KJM-AC
12                             Plaintiff,                   ORDER
13           v.
14
     YRC Worldwide Inc., et al.,
15
                               Defendants.
16

17          By minute order filed March 4, 2021, the court extended the deadline for plaintiff to file a

18   notice of dismissal that complies with Federal Rule of Civil Procedure 41. ECF No. 36. A notice

19   of dismissal was to be filed within fourteen days. The court cautioned that the failure to file the

20   required notice risked dismissal for failure to prosecute. No notice has been filed. This action is

21   therefore dismissed without prejudice for failure to prosecute.

22          IT IS SO ORDERED.

23   DATED: April 12, 2021.
24
25




                                                      1
